Citation Nr: 0736462	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-25 936	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served in the Army Reserves from December 1989 to 
December 1995, with periods of active duty in the Army from 
January 1990 to August 1990, and again from December 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision, which denied a 
claim for entitlement to service connection for depression, 
anxiety, PTSD.  The RO later recharacterized this issue as a 
claim for entitlement to service connection for PTSD.  This 
issue was remanded for further development in a July 2007 
Board decision.

In January 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Jackson, Mississippi 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDING OF FACT

On October 26, 2007, the Board was notified by the VA RO of 
Jackson, Mississippi that the veteran died in May 2007.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


